 1   LAW OFFICE OF EMILY DELEON
     Emily de Leon, SBN 296416
 2   1318 K Street
 3   Bakersfield, CA 93301
     Tel: (661) 326-0857
 4   Email: emily@lawdeleon.com

 5   Attorney for:
     Rogelio Garcia
 6
                                     UNITED STATES DISTRICT COURT
 7
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9
      UNITED STATES OF AMERICA,                      Case No. 1:19-CR-00266-LJO-SKO-1
10
                         Plaintiff
11

12    WILFREDO MEDINA PEREZ,
                                                        STIPULATION AND ORDER TO
      URIEL IVAN PORTILLO                               CONTINUE STATUS CONFERENCE
13    ROJELIO GARCIA

14                       Defendants.
15

16   TO: THE CLERK OF THE UNITED STATES DISTRICT COURT; HONORABLE SHELIA K.
     OBERTO; AND ANGELA L. SCOTT, ASSISTANT UNITED STATES ATTORNEY:
17

18          COMES NOW Defendant, ROJELIO GARCIA, by and through his attorney of record,

19   EMILY DELEON, hereby requesting that the status conference currently scheduled for March 2,

20   2020 be continued to May 4, 2020.

21          The status conference in this case is currently scheduled for March 2, 2020. The parties

22   have received approximately 11,000 pages of bates stamped discovery and need additional time

23   to review it. The parties believe that at the upcoming status hearing the defense would be

24   requesting additional time to review such discovery and to have discussions with the Government

25   regarding the case and possible plea offers.

26          For those reasons, the parties agree that that the ends of justice are served by continuing

27   the case as set forth above, outweigh the best interest of the public and the defendants in a speedy

28   trial, including by providing for continuity of counsel, and reasonable time necessary for effective
                                                       1
 1   trial preparation. Counsel for defendant believes that failure to grant the above-requested

 2   continuance would deny the reasonable time necessary for effective preparation, taking into

 3   account the exercise of due diligence.

 4

 5

 6   IT IS SO STIPULATED.
                                                                  Respectfully Submitted,
 7   DATED: 02/27/20                                              /s/ Emily deLeon______
                                                                  EMILY DELON
 8                                                                Attorney for Defendant
 9                                                                ROJELIO GARCIA

10
     DATED: 02/27/20                                              /s/ Monica Bermudez__
11                                                                MONICA BERMUDEZ
                                                                  Attorney for Defendant
12                                                                URIEL IVAN PORTILLO
13

14   DATED: 02/27/20                                              /s/ David A. Torres__
                                                                  DAVID A. TORRES
15                                                                Attorney for Defendant
                                                                  WILFREDO MEDINA PEREZ
16

17
     DATED: 02/27/20                                              /s/Angela L. Scott
18                                                                ANGELA L. SCOTT
                                                                  Assistant U.S. Attorney
19

20
21
                                                 ORDER
22

23
     IT IS SO ORDERED.
24

25   Dated:    February 27, 2020                                 /s/   Sheila K. Oberto            .
                                                       UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                       2
